Citation Nr: 1543796	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1955 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

In February 2015, the Board remanded the claims for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development of the record is still needed before it may appropriately adjudicate the claims on appeal.

The Veteran is seeking entitlement to service connection for a left hip, right knee and left knee disabilities.

Although the service treatment records document an injury to the right thigh in 1966 as a result of a truck injury, the Veteran has consistently alleged that it was actually his left thigh that was injured.  As noted in the previous remand, the Board has not found any reasons to question the Veteran's competent report of experiencing injury to his left thigh, notwithstanding the fact that the service treatment reports do not document any such injury.
 
The Veteran has current diagnoses of osteoarthritis of the left hip and of both knees.

A May 2011 VA examiner provided a negative nexus opinion with regard to the left hip as there was no evidence of a left hip condition at the time of discharge from service.  With regard to the knees, the examiner initially concluded that the current bilateral knee condition was not caused by or a result of the left hip condition but then conversely stated that the Veteran's altered gait stemming from the left hip condition has resulted in abnormal pressure to both knee causing the current bilateral knee condition.  For these reasons, the Board remanded the claim in February 2015 for further VA examination.
  
The Veteran underwent further VA examination in May 2015.  This examiner also provided negative nexus opinions with regard to the left hip and bilateral knee disabilities and essentially referenced the lack of medical evidence of a left hip or knee complaints in the service treatment records or in medical records following service discharge as the rationale for the denials.  The Board notes, however, that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion.  Accordingly, the Board finds that further VA opinion is warranted.    

Moreover, the Board notes that in a September 2015 Informal Hearing Presentation, the Veteran's representative raised the issue of secondary service connection for the left hip and bilateral knee disabilities.  Specially, the representative has claimed that the Veteran's left hip and right and left knee disabilities are either caused by or aggravated by his service-connected lumbar spine or right leg radiculopathy with foot drop.  On remand, the VA examiner should also address the left hip and right and left knee disability claims on a secondary causation basis.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination of his left hip and right and left knees.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all left hip, right knee and left knee disabilities to be present.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed left hip, right knee or left knee disability had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should note that the Veteran is competent to report his observable symptoms and relate his medical history.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed left hip, right knee and left knee disability is proximately due to, the result of (caused by), or chronically aggravated (permanently made worse) by the Veteran's service-connected low back disorder and/or right leg radiculopathy with foot drop.

If and only if the examiner finds that the Veteran's left hip disability is related to service or a service-connected disability, he or she must also provide an opinion as to whether it is at least as likely as not that the left hip disability caused or aggravated a right and/or left knee disability.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2014), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records, and statements by the Veteran must be made available to the examiner for review.
 
2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




